At the outset, I would like to congratulate His Excellency Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. I wish to assure you, Mr. President, of Armenia’s full support for your leadership during this seventy-fourth session. I also want to express our profound gratitude to Ms. Maria Fernanda Espinosa Garces, President of the General Assembly at its seventy-third session, for her effective leadership and important legacy.
This is my second opportunity to represent my country in this Hall as Prime Minister of Armenia. Momentous changes have been taking place in our country since my previous appearance at the General Assembly (see A/73/PV.7). Parliamentary elections were held in Armenia last December. For the first time in about 25 years, those elections and their results were fully accepted by our public and not contested by any political party. They received the best possible assessment from international observers, who hailed them as free, fair and transparent. That was a major achievement of the Armenian people’s non-violent velvet revolution of 2018.
Armenia’s peaceful revolution received praise and recognition from the international community. International media groups acknowledged Armenia’s role in the global democratic surge as providing hope for global democracy. In recognition of our democratic achievements, The Economist magazine proclaimed Armenia “country of the year” in 2018. Our determination to advance democracy and reforms is solid, uncompromising and unwavering. It is based on the strong mandate of our people, to whom we are accountable in delivering reforms, securing justice, improving economic and social conditions and developing our nation.
Our democratic transformation and zero-tolerance policy on corruption are not without resistance from corrupted former elites, whose vast financial resources are directed at escaping justice. Our Government has not pursued a single case of property redistribution. At the same time, our resolve to press forward with reforms and ensuring justice is unwavering. Our mass media are completely free of Government control or interference. However, some are not free from meddling and control by the same old circles in the former Government and are fabricating fake news and spreading mistrust in the public domain about the origins and purposes of the velvet revolution.
Despite such challenges, our resolve to promote and protect the freedom of the media is unrelenting. We have witnessed plenty of suspicion about the nature and purposes of our revolution. Some believe that the revolution was instigated by global competitors in our region. Others have asked, “if they are not behind this revolution, who else could have done it?”. From this rostrum, I would like to firmly state once again that the velvet revolution in Armenia was carried out by its proud citizens in a manifestation of their will to reject corruption and the abuse and monopolization of power, as well as the consistent falsification of elections and political fraud.
There is absolutely no need to reproach the free expression of will of the Armenian people, who are their country’s ultimate sovereign in the sight of the international community. The political transformations in Armenia represent the fulfilment of a dream to have a free, democratic and happy country — a dream that was born in the late 1980s, at the end of the Cold War, and that led our people to independence.
Armenia’s non-violent people’s velvet revolution is proof of the potential of democratic change in the contemporary world. Yet the revolution was just the beginning of our mission and probably the easiest part of it. We are currently in a new, more important and difficult stage of our mission. We would like to prove that democratic transformation in Armenia is sustainable. We are proud to have already delivered some concrete results. Our economy is growing steadily and quite rapidly, thanks to a very important ideological transformation that has occurred in our country.
The individual effort of every citizen does matter. That principle is the most important driving force of our economic revolution, and the most important mission of our Government is to inspire and convince our citizens to trust their talent and ability to make real changes. Individual efforts have been the main driver of the success of our political revolution. Before the revolution, only a small group of people believed that individual efforts could bring about political changes in our country, but today that is a commanding idea for the overwhelming majority of Armenian citizens. Our overall goal is therefore to accomplish an economic revolution in exactly the same way that the political revolution was achieved earlier.
The reform and strengthening of institutions are the most powerful instruments we possess in addressing the challenges that democratic Armenia is facing today. Immediately after coming to power, we initiated a package of drastic measures to establish the democratic institutions that never previously existed in our country, such as efforts to establish an independent judiciary, anti-corruption bodies and a level playing field for all economic and political players. The empowerment of women is another area in which we have taken bold steps to register visible results.
The most important part of our institutional reforms is education. We believe that only through promoting education can we make our democracy irreversible and achieve sustainable economic growth. Our vision is to make lifelong education a nationwide activity for all layers of our society, from children to adults. The Armenian Government is determined to continue its institutional reforms, but we also count on the support of the international community to stand with the young Armenian democracy to address its challenges. We need to have access to international best practices to save time and resources. We need to avoid the mistakes previously made by other democracies in order to make our democratic reforms more fruitful and efficient.
I would like to take this opportunity to express my gratitude to all our international partners who are fully committed to assisting our reform agenda. In particular, we are grateful to the United Nations and its programmes and agencies, as well as regional partners such as the European Union and the Council of Europe. As I mention the United Nations, our global Organization embracing the whole of the international community, I hope that all members of that international community would like the Armenian democracy to succeed.
Unfortunately, the world has not become a safer place for all of us this year. It is difficult to find any region in the world that has not been destabilized or affected by tensions in its neighbourhood. Two of the four international borders of Armenia, including the border with Turkey, have been closed for almost three decades. By refusing to establish diplomatic relations with Armenia, overtly assisting Azerbaijan against Armenia and Nagorno Karabakh, Turkey remains a serious security threat to Armenia and the Armenian people, who have experienced the deep tragedy of genocide and continue to face the fierce denial of truth and justice.
The various degrees of tension existing in relations among our neighbours and strategic partners create very challenging circumstances for us. Russia is our key strategic partner and ally, while Georgia and Iran are our strategic neighbours, and we have a strategically significant agenda and partnership with the United States, the European Union and its Member States. We observe with concern the various disagreements among our friends, strategic partners and allies.
Those realities present us with significant challenges because we face the persistent risk of not being correctly understood by some of our friends — or even worse, by any of them. We are doing our best to remain a reliable partner and a good friend to all of them without damaging our relations with any of them, without promoting relations with one partner at the expense of another. We will continue to invest every effort into making our region’s geopolitical environment safer.
The peaceful settlement of the Nagorno Karabakh conflict is of crucial importance to the stability and security of our region. Since my very first day in office I have been taking steps in that context, and I publicly stated that any solution to the Nagorno Karabakh conflict must be acceptable to the peoples of Armenia, Nagorno Karabakh and Azerbaijan. It is noteworthy that I was the first Armenian leader to voice such a position about the settlement of the conflict. I was heavily criticized in my country for proposing such a formula to resolve the conflict, which places the three parties of the conflict on an equal footing.
Nevertheless, I strongly believe that this is the only way to achieve a peaceful and lasting settlement of the conflict because it offers a possibility for compromise, mutual respect and balance. I introduced the formula not only publicly but also within the negotiations being conducted under the auspices of the Organization for Security and Cooperation in Europe (OSCE) Minsk Group co-chairmanship.
In order to enable us to move forward, I expected a similar statement from Azerbaijan. However, Azerbaijan’s highest authorities have maintained their position, which is based on a solution to the Nagorno Karabakh conflict that is acceptable only to the people of Azerbaijan. What does that really mean? It means that the Azerbaijani authorities have no intention of resolving the conflict.
Instead, they want to defeat the people of Nagorno Karabakh. They do not want to seek any compromise. What they aim at is revenge for their unsuccessful attempted aggressions against the people of Nagorno Karabakh in the 1990s and in 2016. That is why they are inflaming anti-Armenian sentiments among their people and spending enormous resources on armaments, and why anti-Armenian hate speech has become official policy in Azerbaijan.
In fact, the Azerbaijani authorities want to bring back the Soviet-era status of Nagorno Karabakh, but that is a futile effort because the people of the Soviet-era Nagorno Karabakh Autonomous Region declared their independence and exercised their right to self-determination, as did Azerbaijan in seceding from the Soviet Union. That position of Azerbaijan is tantamount to claiming the restoration of the former Soviet Union.
The Azerbaijani Government presents the Nagorno Karabakh conflict as a territorial dispute between Armenia and Azerbaijan. We totally disagree with such an interpretation of the conflict. It is not a dispute between Armenia and Azerbaijan. It is not about territorial claims. It is about people, about real men and women and their right to live in their homeland as their ancestors lived over many centuries. Unfortunately, the Azerbaijani authorities do not want to talk to those people or negotiate with them because they want to have the territories but not the people. To be more precise, they want the territories without the people.
It is very important to explain the reason why I am referring to that part of the story. Do the members of the Assembly think that I want to contribute to the tension in our region? Of course not. On the contrary, I want to make it clear that the conflict of Nagorno Karabakh is a very complicated and painful issue for the peoples of the region and that it is impossible to settle it without hard and consistent work — without a compromise, mutual respect and balance. I therefore wish to invite my Azerbaijani counterpart, President Ilham Aliyev, to accept the formula that will create the conditions for a breakthrough in the peace process. Any solution to the Nagorno Karabakh conflict must be acceptable to the people of Armenia, the people of Nagorno Karabakh and the people of Azerbaijan. We need to work together to translate this formula into reality.
A few days ago, we celebrated Armenia’s Independence Day. Twenty-eight years ago, Armenia became a full member of the international community as a sovereign nation, regaining its place and role in the global arena. We are benefactors of international cooperation and contributors to fulfilling its security, development and human rights agenda. We greatly value effective multilateralism. We work with all our partners, both at the international and regional levels, to advance global security, fight against international terrorism and champion non-proliferation, nuclear security and peacekeeping operations. Armenia participates in international peacekeeping operations in Lebanon, Mali, Kosovo and Afghanistan, and has been conducting a humanitarian mission in Syria delivering medical assistance and providing humanitarian mine clearance for the benefit of the civilian populations affected by the crisis.
The benefits of effective multilateralism are strongly reflected in our global efforts aimed at advancing cooperation in the implementation of the Sustainable Development Goals (SDGs). In Armenia, the process of incorporating the SDGs into our national plans complements the launch of an ambitious transformational national strategy for 2050, which involves 16 megagoals that embrace all the SDGs.
The priorities of advancing education, innovation, smart development and an inclusive and participatory political and economic environment illustrate the interlinkages that exist between development and human rights. Further advancing the role of women and youth is also of critical importance for Armenia. We will continue to focus on all these issues in both our domestic and international agendas.
Enhancing our integration of economic and environmental policies is very important. Having registered a 1.3°C average annual temperature increase, Armenia is already confronting the negative effects of climate change. To address this global challenge, we have been working to develop an innovative climate-finance mechanism, which is part of Armenia’s national pledge for the United Nations Climate Action Summit.
Promoting sustainable development and human rights should be an inclusive process. Sustainable development should be made accessible to everyone, regardless of political status or geographical location. No one should be left behind, including the people of Nagorno Karabakh, who should have access to the same tools of sustainable development that are available to others. Nagorno Karabakh should be able to benefit from international financial and technical assistance, so as to strengthen human rights, eradicate poverty, improve education, respond to climate change and build an inclusive society.
As a democratic country and a reliable member of the international community, Armenia will continue to make its contribution to international cooperation in order to maintain global peace and security, promote sustainable development and protect human rights and fundamental freedoms. We are committed to maintaining a constructive dialogue with all international partners to address common challenges and bring progress and prosperity to our nations. We are against dividing lines and the policy of confrontation. We are against closed borders, which in the twenty-first century are considered redundant and unacceptable and yet still continue to exist in our region.
As a nation that has experienced the horrors of genocide in the past, we stand for promoting mutual understanding and peace in our volatile region. Escalation and arms-race policies based on illusory hopes for military superiority have no future in the South Caucasus. The peoples of our region deserve to live in peace and prosperity, freely exercise their human rights and freedoms, and build a brighter future for themselves and their children.
